DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Allowable Subject Matter
Claims 18, 20 and 21 are allowed.

Restriction/Election
Newly submitted claim amendments to claim 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim amendments are directed towards an optical sensor covered by fabric which is supported by non-elected species 4, more specifically, Fig. 33.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments filed 01/06/21 have been fully considered but are not persuasive.  
Applicant argues on pages 11 and 12 of the instant Remarks:
Even if the strain gauge of Ferreira were incorporated into the device of Mastandrea, Ferreira's stain gauge is used purely for measuring surface topography. There is no teaching, suggestion, or motivation to send control signals to an external electronic device based on a detected finger deformation.

The examiner respectfully disagrees.  Ferreira teaches of a finger-worn device which uses finger-side deformations for detecting when a finger touches an object and provides these signals an external device ([0040]).  Mastandrea also discloses of using a finger-worn device and detects when a user touches a surface and communicates finger movements to an external computing device ([0053]).  Therefore, the combination of analogous art discloses the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994) and in further view of Ferreira (US Publication 2016/0278665.
Regarding independent claim 1, Mast teaches finger-mounted device configured to be worn on a finger of a user, comprising:
first and second side body members configured to leave a finger pad of the finger at least partially exposed (Figs. 1E/1F/5A (among others) illustrate a finger mounted device which have a first and second side body members (side portion of 127 (Fig. 1F) and other side portion, 125).  As illustrated in many of the figures, the finger pad is partially exposed);
an upper body member that extends between the first and second side body members, (Upper body, 122);
wherein the upper body member is configured to at least partially cover a fingernail of the finger; (Fig. 5A illustrates the upper body only partially covering the fingernail);
electronic components mounted in the upper body member that gather user gesture input (Fig. 1A illustrates multiple motion sensing devices located in the upper body ([0047]), which are used to detect movement of the finger ([0087-0089]). In one example, Mast discloses the finger providing a rapid downward movement to provide an input of an exclamation point ([0088]);
Although Mast teaches of using fabric as an option for the portion that goes along the sides of the finger ([0095]), Mast does not appear to explicitly teach:
fabric covering the first and second side body members; and
However, in the field of worn devices which wrap around portions of a person’s body part, Roth discloses of having a structured portion, 102 which is used to wrap around a portions of a body part and wherein a fabric covering, 104 is wrapped around an inner and outer structure portion (see Fig. 2).  Although Roth teaches of using an adhesive for mounting the electronics to the structured portion, there is no mention of using any adhesive for the fabric and even in a conventional structure of the device as described in [0028, Fig. 1], Roth does not use an adhesive between the fabric and structured portion, but only at an end portion between the fabric itself.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the finger-mounted device which comprises first and second body members which wrap around portions of a user’s body part, as taught by Mast; to include the feature of using fabric to wrap around a structured portion which also wraps around a user’s body part without using an adhesive between the structured portion and fabric, as disclosed by Roth to increase user’s comfort ([0029]). 
The combined features of Mast and Roth provides a fabric which wraps around the inner and outer portions of the first and second side body members without using adhesive, to provide increased comfort to the user.
Although Mast teaches of having sensors located on the side of the finger (see Figs. 1A/1B), Mast and Roth do not explicitly teach:
and a sensor in the first side body portion that detects deformation of a first side portion of the finger resulting from a pressure applied by the finger pad on an external surface; and
However, in the same field of endeavor, Ferreira discloses of having a finger-mounted device which provides sensors located on the side of the finger which detects deformations of the side of the finger in response to the finger pad contacting an external surface ([0031]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify finger-mounted device taught by Mast; to include having sensors located on the side of the finger-mounted device, as disclosed by Ferreira to detect when a finger or finger segment touches an object ([0031]).
control circuitry that sends control signals to an external electronic device based on the detected deformation of the first side portion of the finger (Mast teaches in [0053] that the finger-worn device communicates with a computing device via wired or wireless means to facilitate human-computer interaction ([0046-0047]) via finger inputs.  Ferreira discloses of having a finger worn device that senses deformation of the side of the finger ([0031-0032]) and produces signals in response to these deformations.  Ferreira provides these signals to an external device ([0040]).  Therefore, the combination of references provides control circuitry to send control signal to an external electronic device based on the detected deformation of the first side portion of the finger sensed by the finger-worn device).
Regarding dependent claim 2, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 1 wherein:
the first and second side body members have opposing inner and outer surfaces and (See first and second side members in Fig. 1F of Mast);
wherein the fabric is wrapped around the first and second side body members to cover the inner and outer surfaces of the first and second side body members (The combination of Mast and Roth provides this feature to increase user’s comfort).
Regarding dependent claim 7, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 1, further comprising:
a touch sensor on the first side body member (In [0047, 0088], Mast teaches of having touch sensor, 129 on the side body, 127).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994), Ferreira (US Publication 2016/0278665) and in further view of Weiner (US Publication 2014/0267116).
Regarding dependent claim 3, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 2, wherein:
the fabric (As disclosed by Roth in claims 1 and 2);
The combination of Mast and Roth do not explicitly disclose:
the fabric is adhesively attached to the upper body member (
However, in the same field of endeavor, Weiner discloses in [0062] that “…fabric or felt may be adhered to the housing using a conductive glue…”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the upper housing of a finger-mounted device, as taught by Mast; to include the feature of a finger-mounted device having an upper housing which is adhered to fabric using an adhesive, as disclosed by Weiner to provide a comfortable finger-mounted device ([0022]).
Regarding dependent claim 4, Mast, as modified by Roth, Ferreira and Weiner, discloses the finger-mounted device defined in claim 3 wherein:
an interface between the fabric and the first and second side body members is free of adhesive (See claim 1 and the conventional teachings of Roth).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994), Ferreira (US Publication 2016/0278665), Weiner (US Publication 2014/0267116) and in further view of Brodmann (hereinafter “Brod”) (US Publication 2006/0203621).
Regarding dependent claim 5, Mast, as modified by Roth, Ferreira and Weiner, discloses the finger-mounted device defined in claim 4 wherein:
the first and second side body members are respectively coupled to the upper body member (As taught by the combination of Weiner and Roth);
The combination of Weiner and Roth do not explicitly disclose:
with first and second hinges that allow the first and second side body members to move toward and away from each other 
However, in the field of worn devices which wrap around portions of a person’s body part, Brod discloses a device which relates to a bracelet, anklet, wrist watch or ring which is worn on the wrist, ankle, finger, toe ([0002]) which has an upper portion, 10 (Fig. 1B) and a first side body, 28 and a second side body, 26 which are connected to the top portion via hinges, 24 and 22 which allow the first and second side body portion to move toward and away from each other ([0030]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the combination of the finger-mounted device as disclosed by Mast, Roth and Weiner having an upper, first and second side, body members; to include the feature of a device which can be worn on the wrist, ankle or finger, having a an upper, first and second side, body members, wherein the first and second side body members are coupled to the upper body member via hinges which allows the first and second side body members to move toward and away from each other, as disclosed by Brod, to provide a wearable device that can be easily removed or worn by the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994), Ferreira (US Publication 2016/0278665) and in further view of Koeppel (US Publication 2013/0291586).
Regarding dependent claim 6, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 1 wherein:
Although the combination of Mast and Roth disclose of using fabric for covering a structure which wraps around a person’s body part, they do not explicitly disclose:
the fabric comprises elastic material.
	However, Koeppel, discloses that slap bracelets, to which Roth discloses, uses fabric which is elastic, indicating that is comprises elastic material.
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the finger-mounted device using fabric covering a first and second side body, as disclosed by the combination of Mast and Roth, to include the use of elastic fabric, as disclosed by Koeppel to provide a flexible bracelet ([0022]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994), Ferreira (US Publication 2016/0278665) and in further view of Cobanoglu (hereinafter “Coba”) (US Publication 2018/0327939).
Regarding dependent claim 8, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 7 wherein:
The combination of Mast and Roth disclose a touch sensor and using fabric over the first and second side members, but do not explicitly teach:
the touch sensor has electrodes that are formed from conductive material on the fabric layer.
However, in the field of touch sensor fabric, Coba discloses of having a conductive touch sensor (capacitive grid), having electrically conductive yarns (electrodes) (Abstract, [0023]) that are located on a fabric layer ([0059-0061]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the finger-mounted device having fabric and a capacitive sensor on a side member portion as disclosed by the combination of Mast and Roth, to include the feature of using a fabric forming a capacitive grid, as disclosed by Coba to provide a multi-direction swipe-sensitive capacitive sensor ([0024]).
Regarding dependent claim 9, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 7 wherein:
The combination of Mast and Roth disclose a touch sensor and using fabric over the first and second side members, but do not explicitly teach:
the fabric comprises conductive strands and wherein the touch sensor has electrodes that are formed from the conductive strands in the fabric 
However, in the field of touch sensor fabric, Coba discloses of having a conductive touch sensor (capacitive grid), having electrically conductive yarns (electrodes) (Abstract, [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the finger-mounted device having fabric and a capacitive sensor on a side member portion as disclosed by the combination of Mast and Roth, to include the feature of using a fabric forming a capacitive grid, as disclosed by Coba to provide a multi-direction swipe-sensitive capacitive sensor ([0024]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994), Ferreira (US Publication 2016/0278665) and in further view of Khoshkava (hereinafter “Khos”) (US Publication 2018/0102030).
Regarding dependent claim 10, Weiner, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 1 further comprising:
Although the combination of Mast and Roth disclose of using a haptic device and fabric wrapped around the first and second side body members, they do not explicitly disclose:
first and second actuators coupled to the fabric, wherein the first actuator moves the fabric to move the first side body member and the second actuator moves the fabric to move the second side body member.
However, in the field of wearable devices which wrap around a user’s body part ([0032]), Khos illustrates in Figs. 1-2b of having haptic actuators located in a wrapped portion (first and second sides) of the wearable device.  The vibration of the haptic actuators would inherently move (vibrate) the side members and anything in contact with the members.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the fabric wrapped first and second side members of the finger-mounted device, as disclosed by the combined features of Mast and Roth; to include the feature of having haptic actuators located in first and second side members of a wearable device which wraps around a user’s body part, as disclosed Khos, to provide haptic feedback to the user.
The combined features of Mast, Roth and Khos provides haptic actuators in the area of the first and second side body members which would provide vibration to the fabric to ultimately move the side members.  Each haptic actuator would move the corresponding first or second side body members.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mastandrea (hereinafter “Mast”) (US Publication 2016/0209920) in view of Rothkopf (hereinafter “Roth”) (US Publication 2016/0033994), Ferreira (US Publication 2016/0278665) and in further view of Bell (US Publication 2012/0293410).
Regarding dependent claim 13, Mast, as modified by Roth and Ferreira, discloses the finger-mounted device defined in claim 1 further comprising:
Although the combined features of Mast and Roth disclose using fabric, they do not explicitly disclose:
breathability features in the fabric that increase air circulation through the fabric, wherein the breathability features are selected from the group consisting of through-holes, pits, and bumps.
However, in the field of finger-mounted devices, Bell discloses in [0040] of using fabric which has a large number of closely-spaced holes.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the fabric used by Roth in the combination of Mast and Roth, to use fabric which has closely-spaced holes, as disclosed by Bell to provide a more comfortable feel for the user by allow heat to be exchanged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693